Dismissed and Memorandum Opinion filed April 8, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00050-CR
NO. 14-10-00056-CR
____________
 
TAJ GARNER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause Nos. 1216126 &
1216009
 

 
MEMORANDUM
OPINION
Appellant entered pleas of guilty to two charges of
aggravated robbery.  Appellant and the State agreed that appellant’s punishment
would not exceed confinement in prison for more than 25 years.  In accordance
with the terms of this agreement with the State, the trial court sentenced
appellant on January 5, 2010, to confinement for 20 years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a timely,
written notice of appeal.  We dismiss the appeal.  
An agreement that places a cap on punishment is a plea
bargain for purposes of Texas Rule of Appellate Procedure 25.2(a)(2).  Waters
v. State, 124 S.W.3d 825, 826–27 (Tex. App.—Houston [14th Dist.] 2003, pet.
ref’d).  Because appellant’s plea was made pursuant to a plea bargain, he may
appeal only matters raised by a written pre-trial motion or with the trial
court’s permission. See Tex. R. App. P. 25.2(a)(2).  Appellant is not
appealing any pre-trial rulings.  Although the trial court erroneously
certified that these cases were not plea bargains and appellant had the right
to appeal, the court corrected the erroneous certification in a hearing held
pursuant to an abatement order of this court.
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish — Tex. R. App. P. 47.2(b).